DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VIII (Figures 7A-7B) in the reply filed on November 11, 2021, is acknowledged.
Claims 2-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I-VII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.
Applicant identified claims 1 and 13-19 as encompassing elected Species VIII (Figures 7A-7B). However, claim 15 recites “the constricting instruments” and “single uni-directional rotor including a plurality of rollers circumferentially spaced about the shaft for making contact with the end delivery line” not encompassed by elected Species VIII (Figures 7A-7B). The claim features of “the constricting instruments” and “single uni-directional rotor including a plurality of rollers circumferentially spaced about the shaft for making contact with the end delivery line” are encompassed by non-elected Species V (Figure 5B) and Species VII (Figure 6B). Thus, claim 15 and claims 16-19 dependent upon claim 15 are withdrawn by Examiner from examination.
Currently, claims 1, 13, and 14 are under examination, as encompassing elected Species VIII (Figures 7A-7B).

Specification
The abstract of the disclosure is objected to because:
In line 2, “both fluids” should be changed to “both the enteral feeding fluid and the flushing/hydration fluid”
In line 3, “the same closed system” should be changed to “a same closed system”
In line 5, “the delivery device” should be changed to “a delivery device”
In line 5, “the two lines” should be changed to “the feed and flush lines”
In line 6, “feeding or flushing fluid” should be changed to “the enteral feeding fluid or the flushing/hydration fluid”
In line 6, “both” should be changed to “both the enteral feeding fluid and the flushing/hydration fluid”
In line 6, “at the same time” should be changed to “at a same time”
In line 7, “the end line” should be changed to “the end delivery line”
In line 7, “the user” should be changed to “a user”
In line 8, “the pumping mechanism” should be changed to “a pumping mechanism”
In line 9, “infusion pump” should be changed to “the enteral infusion pump”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:   
	In regards to claim 1, line 2, “feeding fluid” should be changed to “an enteral feeding fluid” (to correspond to “an enteral feeding fluid” recited in claim 1, line 4).

	In regards to claim 1, lines 2-3, “the same closed system” should be changed to “a same closed system”.
	In regards to claim 1, line 4, “an enteral feeding fluid” should be changed to “the enteral feeding fluid”.
	In regards to claim 1, line 5, “a flushing or hydration fluid” should be changed to “the flushing or hydration fluid”.
	In regards to claim 1, line 14, “the feeding fluid” should be changed to “the enteral feeding fluid”.
	In regards to claim 1, line 14, “the flushing fluid” should be changed to “the flushing or hydration fluid”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournie et al (US 7,462,170).
	In regards to claim 1, Fournie et al teaches a feed and flush delivery device (Figures 1-10) for connecting an administration feeding set to a peristaltic infusion pump to allow switching between feeding fluid and flushing fluid within the same closed system, the delivery device comprising: 
a feed line comprising tubing (third tubing 82) fluidly connected to an enteral feeding fluid 
a flush line comprising tubing (fourth tubing 84) fluidly connected to a flushing or hydration fluid
an end delivery line (second tubing 88) fluidly connected to both the feed line and the flush line 
a divider (valve mechanism 14) including two inlet ports (at least one inlet 30, 32) and a single outlet port (outlet 34) for fluidly connecting the feed line and the flush line to the end delivery line 
Note: claim 1 is drawn to a feed and flush delivery device intended to be used with a peristaltic infusion pump including a motor for powering a rotatable shaft, the rotatable shaft having at least one rotor mounted thereto, the at least one rotor including a plurality of rollers circumferentially spaced about the shaft for making contact with either the feed line, the flush line or the end delivery line and creating peristaltic fluid flow through the delivery device, and wherein the delivery device in combination with the infusion pump allows for selective delivery of either the feeding fluid or the flushing fluid through the end delivery line, and thus the peristaltic infusion pump is not a positively recited structure of the claimed feed and flush delivery device. Fournie et al teaches the claimed feed and flush delivery device of claim 1 which has the ability to be used with a peristaltic infusion pump, as claimed.
	In regards to claim 13, Fournie et al teaches wherein the delivery device is a cassette (valve mechanism 14) adapted for engagement within the pump housing, the cassette rendering the administration feeding set ready for operation upon insertion of the cassette into the infusion pump (Figure 2A).  
	In regards to claim 14, Fournie et al teaches the cassette comprising: 
pump tubing segments (at least one inlet 30, 32, and outlet 34) for engaging the plurality of rollers, the pump tubing segments comprising a feed line segment (inlet 30), a flush line segment (inlet 32), and an end delivery line segment (outlet 34)
a connector (valve body 28) for reversibly connecting the cassette to the infusion pump and for fluidly connecting the feed line segment, the flush line segment, and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783